PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/206,819
Filing Date: 12 Mar 2014
Appellant(s): Hattori, Masakazu



__________________
Shannon G. Yi
(Reg. No. 79,293)
For Appellant


EXAMINER’S ANSWER





on 2/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3 – 5, 7, 9 – 16, and 19 - 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng et al (US 2011/0289049 A1), in view of Gupta et al (US 2012/0137094 A1).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Zeng et al (US 2011/0289049 A1), in view of Gupta et al (US 2012/0137094 A1), and
further in view of Vargas et al (US 2004/0109436 A1).

(2) Response to Argument
	Appellant contends that Zeng et al (US 2011/0289049 A1) and Gupta et al (US 2012/0137094 A1) does not disclose the owner node is configured to perform a response processing according to an access request with respect to data pieces of a corresponding partition; the backup node is configured to, when the data pieces of the-2-Application No.: 14/206,819 Attorney Docket No.: 08411.0366-00000 corresponding partition stored in the owner node are updated by the response processing, update data pieces of the corresponding partition stored in the backup node 
	Examiner respectfully disagrees.
	Zheng discloses division of metadata into partitions and each partition is assigned to a node or collection of node. Each node is a server that responds to access request for the metadata. The nodes may include a principal node and one or more secondary. The principal node maintains the current version of the data while the secondary node contains the replica of the data in the principal node.  A request to write or read are primarily directed to principal node but if other conditions arise that make it efficient to read or write data from other nodes, the read and write request may also be directed to any of the secondary node (see para.[0004] and para.[0020]). When a read or write request is submitted, the requests are submitted to metadata server, the metadata server identifies the appropriate node that can serve the request and directs the request to it.  The appropriate node may be principal node or any of the secondary depends on the efficiency requirement (see para.[0006] and para.[0021] – para.[0022]). If the request is write request, the request are normally written to principal node, also may be written to any other secondary nodes as indicated above depends on the system load condition. After completing the write request. The written data are replicated to all other secondary nodes (see para.[0023]).
	The principal node is analogous to owner node, and any of the other secondary nodes can serve as backup node or backup candidate node. The process of synchronizing owner node with the backup node as claimed is to make sure both node contains identical data so that whenever a failure occurs, the backup node can serve as owner node. This process was not different from the disclosure of Zheng  where content of principal node are replicated to any other secondary nodes so that any other secondary node can serve as principal node provided there is a failure on the principal node.
	
Appellant contends that data stored in the principal node and secondary node of Zeng are identical. Therefore, nodes of Zeng cannot constitute the owner node and backup node (see Brief, page 15).
	Examiner respectfully disagrees.
Zeng specifically disclose that write operation are normally directed to principal node but can also be directed to any of the other secondary nodes depending on the system load (see para.[0023]). Based on this disclosure, it is well understood that data in the principal node and secondary node are not identical at the initial stage until the replication operation is performed. In addition, the general concept of backup node is, it contains the replica of the content in the primary node (i.e. owner node). This general concept was not different from the applicant disclosure in page 9 of the specification that states “A backup node stores therein the data pieces present in the corresponding partitions; and for example, if a failure occurs in the owner node, backs the owner node up by taking over the role of the owner node”. It can be inferred from this disclosure that, there is no way backup node will be able to take over the function of the owner node without containing the same replica of data from the primary or principal node.

Zeng fails to teach or even suggest that any data corresponding to the partition is
present on node 712 at the same time that node 704 is operational (see Brief, page 16).
	Examiner respectfully disagrees.
Zeng specifically disclose when write operation is submitted to server node. Server node determine appropriate node to write the data. Server node normally writes the data on the principal node but may write the data on any of the other secondary nodes depending on the system load. Once the data is written on the initial node, the data is replicated to any of the other secondary nodes (see para.[0022] – para.[0023]).
	Zeng disclosure explained above provides clear explanation of how data written to initial node are replicated to any of the other secondary nodes. This actually constitute a relationship between principal node and secondary nodes. In addition, if same data are not present on both principal node and secondary node, there is no way secondary node can serve as principal node provided there is a failure on the principal node.

Appellant contends that Zeng et al (US 2011/0289049 A1) and Gupta et al (US 2012/0137094 A1) does not disclose the owner node or the backup node is configured to send the data pieces of the corresponding partition respectively stored therein to the backup candidate node in a background while not interrupting a processing that is in response to an access request (see Brief, page 16 - 18).
	Examiner respectfully disagrees.
Gupta discloses writing of data to first data storage local to first server. The data are subsequently replicated to a server node and third server node (see para.[0005]).  To maximize system resources, the system may determine to immediately replicate the data to another server or delay the replication until bandwidth is available for speedy replication of the data. The data are then replicated in a background to the second server node (see para.[0027]). In addition, it is well understood in the art that background process are generally performed when the system wants to maintain the current operation. This allow system to continue providing services to the user when other relevant operations are being performed in the background.
	
Appellant contends that Gupta only teaches analyzing network bandwidth when deciding to transfer data and does not analyzing if “processing ….…. in response to an access request will be interrupted (see Brief, page 18).
	Examiner respectfully disagrees.
The applicant claim states “the owner node or the backup node is configured to send the data pieces of the corresponding partition respectively stored therein to the backup candidate node in a background while not interrupting a processing that is in response to an access”. This claim does not perform or provide any element that test by analyzing whether access request will be interrupted. The claim only performs the replication operation in the background while continue performing the access request operation.
	 Gupta discloses replication of data from local server node (i.e. owner node) to second sever node (i.e. backup node). The replication operations are performed in the background while maintaining the read request (i.e. access request) that is currently being performed on the local server node. The local server nodes sends the data to be replicated in the background to second server while continues to receive and process read request (see para.[0026] and  para.[0027]). It is well understood by one of ordinary skill in art that “read request” is analogous to “access request”.
In addition, page 42, second paragraph of the applicant specification states “Firstly, at Step 3611 1 the transferring unit 35 determines whether or not the processing load of the CPU 12 is greater than a predetermined reference value. If the processing load of the CPU 12 is greater than the reference value (Yes at Step S6ll); then, at Step 3612, the transferring unit 35 switches to a sleep mode for a certain amount of time and then returns to the operation at Step 3611”.
	The applicant specification indicated above discloses embodiment for synchronizing data from owner node to backup node. In that embodiment,  the transferring unit determines the system load, if the load is higher than certain value, the system switches to sleep mode, if not,  the system identify all the node that can serve as backup node  and synchronized the data to all of them. 
 	These paragraphs provide a delay in synchronization based on system load condition because the system first determines the load condition on the system and based on the outcome proceeds to synchronize the data in the background. This process was not different from Gupta disclosure where system test for available bandwidth on the system and determine whether to immediately replicate the data from principal node to secondary node based on the outcome.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AUGUSTINE K. OBISESAN/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        
Conferees:
Tamara Kyle
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.